DETAILED ACTION
This is a non-final office action on the merits. The U.S. Patent and Trademark Office (the Office) has received claims 1-21 in application number 16/794,171.  Claims 1-21 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2012/0271712 to Edward Katzin et. al. (Katzin) in view of U. S. Patent Publication 2016/0071101 to Tyson York Winarski (Winarski).

Regarding Claims 1, 8 and 15:
Katzin teaches mobile device-assisted shopping in a retail store. Katzin teaches: A method for providing customer self-checkout using a network connected mobile device and server, comprising: the mobile device, having a processor and associated non-transitory computer readable memory with stored instructions that, when executed by the processor, and ([0058] “mobile device…app”) and ([0059] “networking”). 
cause the mobile device to create or access a system account stored in non-transitory computer readable memory for a user of an application including: [0089] “merchant branded application” and [0085] “sign in”). 
a linked payment account stored in non-transitory computer readable memory; ([0070] “e-wallet”).
capture a user selected product image using the camera of the mobile device; ([0065] “obtain an image”).
transmit the captured product image via the network for comparison by the server with a database of products stored in non-transitory computer readable memory using image processing executed by a processor of the server; ([0074] “the server obtains information 215 about product 210 via product identifier 205 that was scanned by mobile device 201”) and also [0066] “server may utilize the capture information… to identify the product” and [0085] “acquire images”).
if the product is found in the database of products, receive product information associated with the product from the server via the network; Examiner notes that this element and all succeeding elements are not limiting due to the contingent construction word “if”. See MPEP 2111.04 which states “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”. See alsoEx parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential).  In the interest of compact prosecution:  ([0074] “The server may transform this product identifier information into detailed product information 220”). 
add the captured product image with associated product information to an electronic shopping cart stored in non-transitory computer readable memory; and Examiner is interpreting this element as not limiting due to the preceding contingent limitation. In the interest of compact prosecution:  ([0068] “the app may provide the user an option to buy the product on the spot by performing a single action”).
transmit purchase information to the server via the network, causing the server processor to charge the linked payment account upon a user-selected purchase option. Examiner is interpreting this element as not limiting due to the preceding contingent limitation. In the interest of compact prosecution:   ([0070] “server may initiate a card-based purchase transaction).

 Katzin teaches a special visual authentication functionality for high dollar/special risk purchases in ([0093] “video chat session” and [0094] “verify the authenticity of the originator” and [0095] “server may use face, biometric and or like recognition (e.g. using pattern classification techniques) to determine the identity of the user…automated recognition of the user”) and Examiner interprets “recognition” in the context of authentication to inherently mean that at some previous time a trusted photo was taken and available for comparison, Katzin does not specifically teach:
a self-portrait of the user captured using a camera of the mobile device and stored in non-transitory computer readable memory, and when the user loads the application in a store, capture a user selected self- portrait when beginning a shopping session using the camera of the mobile device; 
Winarski, in the field of financial transaction authentication, teaches a reference “selfie” on a cell phone ([0039] “Edward Pierce 106 takes a selfie-photograph 100 with the digital camera on his cell phone”); a new photograph at point of sale ([0005] “capture an image at the point of sale location”); and the comparison of the photographs using facial recognition functionality for the purpose of authentication ([0055] “the facial recognition features 132 are the same” and [0055] “when the transaction has been authenticated, transaction computer system 120 sends an approved message to the POS terminal…if the person in single digital image 110 is not the account holder…transmit an authorization rejection code”). It would have been obvious to a person of ordinary skill in the art at the time of applicant’s application to add the explicit reference selfie into Katzin because of predictable results.

Regarding Claims 2, 9 and 16:
 The method of claim 1, further comprising: the mobile device selectively displaying a searchable product listing.  ([Fig 3A] “search for products by name” and [0085])

Regarding Claims 3 and 10:
Katzin in view of Winarski teaches all of the elements of Claims 1,8 and 15. Katzin also teaches: The method of claim 1, further comprising: the mobile device selectively displaying a listing of the home inventory items previously purchased by the user.  ([0089] “In some implementations, the app may provide the user with historical information on the user's prior purchases via the app”).

Regarding Claims 4, 11 and 18:
Katzin in view of Winarski teaches all of the elements of Claims 1,8 and 15. Katzin also teaches: The method of claim 1, further comprising: the mobile device selectively displaying an order receipt upon completion of the order by the user.  (see at least [0072] “receipt”).

Regarding Claim 17:
Katzin in view of Winarski teaches all of the elements of Claims 1,8 and 15. Katzin also teaches: The device of claim 15, further comprising: selectively discarding items from an order.  ([0085] “cancel product purchasing”).

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2012/0271712 to Edward Katzin et. al. (Katzin) in view of U. S. Patent Publication 2016/0071101 to Tyson York Winarski (Winarski) and further in view of U.S. Patent Publication 2011/0196724 to Charles Fenton et. al. (Fenton).

Regarding Claims 5, 12 and 19:
Katzin in view of Winarski teaches all of the elements of Claims 1, 8 and 15. Katzin does not specifically teach:  The method of claim 1, further comprising: the mobile device storing an incomplete order that the user created at a remote location before entering the store and selectively displaying the incomplete order to the user in the store.  Fenton, in the field of consumer commerce applications, teaches ([0083] “When a consumer enters a store front, MyMall client application 415 may automatically retrieve and display items on a consumer's list that are available from the store, with options to get more information, buy items from the list, or continue shopping”). It would have been obvious to a person of ordinary skill in the art at the time of applicant’s application that a customer might have researched potential purchases online and may have even seen and saved specific products in the online store of the same retailer that he/she wanted to view in person. Allowing a consumer to recall unfinished orders while in the brick and mortar store provides the retailer “another bite at the apple” to sell the products to that consumer and, while Katzin teaches a ([0085] “soft “History” button”) that pulls up previous items the customer has scanned, adding the teachings of Winarski apply a known technique to a known method ready for improvement to yield predictable results.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2012/0271712 to Edward Katzin et. al. (Katzin) in view of U. S. Patent Publication 2016/0071101 to Tyson York Winarski (Winarski) and further in view of U.S. Patent Publication 2010/0078472 to Gloria Lin et. al. (Lin).

Regarding Claims 6, 13 and 20:
Katzin in view of Winarski teach all of the elements of Claims 1, 8 and 15. Katzin does not specifically teach:  The method of claim 1, further comprising: the mobile device requiring a user to confirm a CVV code of a payment source credit card to verify user authorization of the credit card.  Lin teaches a mobile device requiring a user to confirm a CVV code of a payment source credit card to verify user authorization of a credit card (see e.g. Fig 5A and [0142]). It would have been obvious to a person of ordinary skill in the art at the time of applicant’s application to incorporate this feature taught by Lin into the teachings of Katzin because of the predictable results of enhanced security.

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2012/0271712 to Edward Katzin et. al. (Katzin) in view of U. S. Patent Publication 2016/0071101 to Tyson York Winarski (Winarski) and further in view of U.S. Patent Publication 2013/0254114 to Graeme Smith (Smith).

Regarding Claims 7, 14 and 21:
Katzin in view of Winarski teaches all of the elements of Claims 1, 8 and 15. Katzin does not specifically teach:   The method of claim 1, further comprising: the mobile device selectively displaying a user-modifiable quantity of individual items for an order.  Smith, also in the field of network based self-checkout teaches ([0036] “quantity identifier”). It would have been obvious 

Relevant Prior Art Not Relied Upon
The prior art is made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional cited art further establishes the state of the art at the time of applicant’s application.
U.S. Patent Publication 2019/0141021 (Isaacson) teaches using a cell phone app, a camera and an e-wallet to make in store purchases. Isaacson also teaches a combination virtual and literal shopping cart.
U.S. Patent Publication 2017/0032114 (Turgeman) teaches taking a selfie for a reference photo and comparing it to a real time photo for authentication (see at least [0007] and [0017]).
U.S. Patent Publication 2016/0110702 (Landers) and U.S. Patent Publication 2016/0210612 (Tervo et. al.) teach identifying products and people at a point of sale from images.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687